ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant predicates his motion for rehearing upon his complaint that the trial court erred in not permitting him to withdraw his notice of appeal and grant him a new trial on claimed newly discovered evidence.
The trial court set the matter down for hearing and heard evidence thereon which is before this court in a separate statement of the facts developed on said hearing. The trial court did not refuse to permit the withdrawal of the notice of appeal because he thought he had lost jurisdiction of the case. His reason appears in the qualification of the bill of exception to which we will later revert. As the question appears before us, it turns upon whether the trial court committed error in not granting a new trial for newly discovered evidence.
In his motion for rehearing appellant admits the soundness of the statement quoted from Tex. Jur., Vol. 31, p. 277, sec. 78, that generally a new trial will not be granted for claimed newly discovered evidence from a witness who testified at the trial, but insists that there are exceptions to the rule as well established as the rule itself, and that appellant has brought himself within such exceptions. These exceptions are recognized by this court as illustrated in the case cited by appellant, viz.: Anderson v. State, 93 Tex. Cr. R. 634, 248 S. W. 681; Howle v. State, 114 Tex. Cr. R. 612, 26 S. W. (2d) 651; Barrett v. State, 98 Tex. Cr. R. 627, 267 S. W. 511; Gainer v. State, 89 Tex. Cr. R. 538, 232 S. W. 830. Even though appellant may have brought himself within the exception where the witness from whom the claimed newly discovered evidence is sought was present and testified at the trial, the rule as to when a new trial will be granted for newly discovered evidence must still be complied *437with. One indispensable rule is that the claimed newly discovered evidence was such as would probably, upon another trial, bring about a different result. This, as well as other things regarding claimed newly discovered evidence, is of necessity addressed to the sound discretion of the trial judge.
Now, adverting to the court’s qualification to the bill of exception complaining because the court refused to grant appellant’s motion to withdraw his notice of appeal and grant a new trial, we quote:
“* * * after hearing said evidence and the argument of counsel thereon the court stated that he was convinced that he had the power and authority under the law to grant said motion, but that the motion was addressed to the discretion of the court in that respect; and that after considering the evidence introduced on said motion the court stated that in as much as this witness who desired to change her testimony was a defense witness in the first place and that the defendant had not been convicted on her testimony, and in as much as she, if her present testimony be true, was a self-confessed perjurer on at least three different occasions, and since she was a self-confessed adulteress, and that with the defendant himself, her testimony did not appeal to the discretion of the court, and that therefore the motion in its entirety was denied.”
In addition to what the court said, as above quoted, it is worthy of note that the following in substance appears from the statement of facts upon the main trial: Watkins, the man who was riding in the car with appellant and the two girls, and who was, according to his own evidence, a lifelong friend of appellant, testified that when he saw the “lug wrench” in question lying beside deceased he (Watkins) told the girls to throw it away; “I wanted to get rid of the damn wrench”; and that appellant while on the way to Seguin after the fight, in talking about the wrench, said: “If there was anything come up about it we would say it was in his (deceased’s) belt because it was there on the side of the road beside him. That is what we figured he had a wrench in his belt. I didn’t see it in his belt.”
It seems passing strange that friends of appellant who were present at the time wanted to get the wrench out of the way if they really thought it belonged to deceased. It seems reasonable that the very contrary would have been their desire.
What was said in Hughes v. State, 121 Tex. Cr. R. 604, 50 *438S. W. (2d) 824, seems so very applicable under the facts here present that we quote:
“The probable effect of claimed newly discovered evidence is primarily for the trial judge who passes upon the motion for new trial, and the appellate court will not interfere with his action in denying the motion, if under all the facts no abuse of his judicial discretion is shown. Robinson v. State, 116 Tex. Cr. R. 523, 28 S. W. (2d) 158. The bill of exception does not show the trial judge’s reasons for overruling the motion, but, in view of the evidence produced by the state upon the hearing of the motion, such reasons may not be hard to discover. He was well within his discretion with a safe margin over.” (Italics ours.)
See Robinson v. State, supra; also Cruz v. State, 124 Tex. Cr. R. 449, 63 S. W. (2d) 556.
The motion for rehearing is overruled.